DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis (US 2016/0076820).

Regarding claim 13, Lewis teaches top and bottom casings (310, 315) each comprising a polymer layer (Para. [0004]) encapsulated within another layer (preferably copper; Para. [0004]); the top and bottom casings are hermetically sealed to each other (Para. [0014]-[0015]); a wicking layer is disposed between the top and bottom casings (Para. [0002]); and a wall (e.g. Fig. 18C, 835 abutting the side of 715) disposed on a side of the wicking layer between the top and bottom casings.

Regarding claim 1, Lewis teaches a thermal ground plane comprising top and bottom casings (310, 315); a seal between the casings (Para. [0014]-[0015]); working fluid disposed within the thermal ground plane (abstract); a wicking layer disposed between the top and bottom casings (Para. [0002]); a vapor core disposed within the thermal ground plane (i.e. any empty space, for example 720 in Fig. 17); and a wall (e.g. Fig. 18C, 835 abutting the side of 715) disposed on a side of the wicking layer between the top and bottom casings.

Lewis further teaches that: one or more arteries are formed in the wicking layer (710), per claims 4 and 18; the wicking layers may comprise a plurality of pillars (Para. [0003]), per claims 5 and 17; the wicking layer may comprise a mesh (Para. [0006]), per claim 6; the wicking layer may be etched onto the bottom layer (Para. [0067]), per claim 7; a plurality of support structures may be placed between the top and bottom casings (spacers; Para. [0009]), per claim 8; the sealed top and bottom casings form an isolated vacuum cavity (Para. [0068]), per claim 9; a plurality of low-thermal conductivity (polymer) spacers are disposed between the two casings (Para. [0047]), per claim 10; the top casing may comprise a non-copper layer, a polymer, encapsulated with a copper layer (Para. [0004]), per claims 11-12 and 15; the hermetic seal may comprise sintered nanoparticles along the perimeter between the two casings (Para. [0015]), per claim 14; a gas reservoir collects non-condensable gases (Para. [0093]), per claim 19; and a vapor core is disposed within the thermal ground plane (i.e. any empty space, for example 720 in Fig. 17), per claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under USC 103 as being unpatentable over Lewis (US 2016/0076820) in view of Roper (US 9,835,383).
Lewis does not specify whether the wall is impermeable or not.
Roper teaches that it is old and well-known in the art to form walls that separate different portions of a capillary structure from porous materials (172) which resist vapor bubble passage (Col. 18:15-20) in order to prevent blockage of an arterial region with vapor bubbles (Col. 18:29-36).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the wall of Lewis from porous material, as taught by Roper, in order to resist bubble ingress into the arterial  regions.

Claim 2 is rejected under USC 103 as being unpatentable over Lewis (US 2016/0076820) in view of Hou (US 2007/0107878).
Lewis does not specify whether the wall is impermeable or not. Hou teaches that it is old and well-known to form an impermeable barrier (300) between wicking layers and open arterial spaces (800, 700) in order to separate the flows therein.
It would have been obvious to one of ordinary skill to form the wall of Lewis from an impermeable material, as taught by Hou, to ensure separation of the flows on either side.

Claim 16 is rejected under USC 103 as being unpatentable over Lewis (US 2016/0076820) in view of Sugito (US 2003/0079863).
Lewis does not specify that the wicking structure may be made of capped pillars.
Sugito teaches the use of capped pillars (see Fig. 25) as a wicking structure in order to increase efficiency.
It would have been obvious to one of ordinary skill in the art to form the wicking structure of Lewis with capped pillars, as taught by Sugito, in order to increase efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571.270.5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763